Citation Nr: 0432959	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  94-39 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
June 1972 to October 1972.  He had a period of active 
military service from August 1980 to July 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1992 and June 1994 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  

In March 1999, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  

The case was previously before the Board most recenlty in May 
1999, when it was remanded for additional development.  The 
Board now proceeds with its review of the appeal with respect 
to the issue involving entitlement to service connection for 
a right foot disorder.  The other issues on appeal are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  Service medical records reveal that the veteran was 
treated for calluses and plantar warts on both feet.

3.  Post-service medical records reveal treatment for plantar 
warts and calluses of the feet.  


CONCLUSION OF LAW

A right foot disorder, manifested by plantar warts and 
calluses was incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 101(16), 1131 (West 2002);  
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for service connection for a right foot disorder.  This 
is so because the Board is taking action favorable to the 
veteran by granting service connection for a right foot 
disorder; a decision at this point poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2004).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(d) (2004); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may also established for a current 
disability on the basis of aggravation.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 (2004).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2004).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (2004).  

"The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. Only such conditions as are 
recorded in examination reports are to be considered as 
noted."  38 C.F.R. § Sec. 3.304(b) (2004).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a right foot disorder during 
service; (2) whether he has a current disability; and, if so, 
(3) whether the current disability is etiologically related 
to military service.  The Board concludes that medical 
evidence is needed to lend plausible support for the second 
and third issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  However, lay evidence may be sufficient to support 
the first issue in this case, especially considering that the 
veteran's service medical records have been lost or 
destroyed.  Caluza, 7 Vet. App. at 506; Layno, 6 Vet. App. at 
469, citing Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004). 

The veteran claims entitlement to service connection for a 
right foot disorder.  Specifically he asserts that he was 
treated for calluses during service.  The veteran's claim for 
service connection for a right foot disorder has been pending 
since 1993.  The case was last before the Board in May 1999 
when it was remanded for additional development.  Review of 
the May 1999 Board decision and RO rating actions prior to 
that date reveal that they refer to service medical records 
which are no longer found in the claims file.  The Board 
recognizes that the case has been in remand status since 1999 
and has been transferred to different locations.  The Board 
does not have an explanation for the missing records except 
to assume that they have been lost at some point in transit 
during this period of time.  

VA has a heightened obligation to search for alternate medical 
records when service medical records are not available and 
must also provide an explanation to the veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The record does contain some service medical records from the 
veteran's period of active military service from 1980 to 
1983.  A service medical treatment record dated September 
1980 reveals that the veteran had calluses on the plantar 
aspect of both feet.  An April 1981 reveals that the veteran 
had complaints of plantar warts of both feet and that he had 
a history of warts dating back 7 years.  Additional service 
medical treatment records dated in March and April 1982 
reveal that the veteran again required treatment for calluses 
of the feet.  The Board notes that there is no entrance or 
separation examination of record.  

A September 2001 VA medical treatment record reveals that the 
veteran had bilateral foot calluses.  Private medical 
treatment records dated November 1993 reveal that he required 
treatment for plantar warts.  A VA hospital discharge summary 
lists plantar warts as one of the medical conditions 
identified during a November 1996 hospital admission.  

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

The absence of complete copies of the veteran's service 
medical records complicates adjudication of the veteran's 
claim for service connection for a right foot disorder.  
Nevertheless, there are service medical records form the 
veteran's period of active military service which clearly 
show that he was treated for plantar warts and calluses of 
the plantar surface of the feet during service.  There is a 
considerable volume of medical evidence which reveals that 
the veteran continues to suffer from both of these disorders 
to the present.  

Whether the veteran had calluses of the feet and plantar 
warts prior to entry into service cannot be determined due to 
a lack of entrance examination.  However, based on the 
several instances of treatment during service and the 
continued treatment subsequent to service, the Board is 
unwilling to find that there is clear and unmistakable 
evidence to rebut the presumption of aggravation.  If the 
veteran's calluses and plantar warts did not pre-exist his 
entrance into service than the evidence would support that 
they were incurred during service.  In either such instance 
the evidence supports a grant of service connection for a 
right foot disorder manifested by manifested by plantar warts 
and calluses is granted.  


ORDER

Service connection for right foot disorder, manifested by 
plantar warts and calluses is granted.  


REMAND

The May 1999 Board remand indicated that VA examination of 
the veteran should be conducted if his claims were found to 
be well grounded.  As noted in the decision above the VCAA 
was subsequently enacted effective November 2000 and 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist.  

In an August 2004 Brief the veteran's representative 
requested that the case be remanded so that VA examination of 
the veteran could be conducted.  This should be done.  The 
United States Court of Appeals for Veterans Claims ("the 
Court") has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Another attempt should also be made to obtain copies of the 
veteran's missing service medical records.  VA's duty to 
assist is heightened when records are in the control of a 
government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

The case is REMANDED to the regional office (RO) for the 
following development:


1.  The RO should contact the veteran and 
request that he provide any copies of any 
service medical records which he has in 
his possession.  

2.  The RO should make another attempt to 
secure any additional service medical 
records that may exist pertaining to this 
veteran from the service department or 
the appropriate depository of records.  

3.  The veteran should be accorded the 
appropriate VA examination for a right hip 
disorder and right knee disorder.  The 
report of examination should include a 
detailed account of all manifestations of 
all right hip and knee pathology disorder 
found to be present.  All necessary tests 
should be conducted including x-ray 
examination of the veteran's hips and 
knees.  The examiner should review the 
results of any testing prior to completion 
of the report.  The examiner is requested 
to offer an opinion as to the etiology of 
any right hip and right knee disorders 
found to be present.  Specifically, are 
any such disorders related to, or caused 
by the veteran's service-connected 
calluses and plantar warts of the right 
foot?  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

4.  The veteran should be accorded a VA 
psychiatric examination.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be present.  
If there are different psychiatric 
disorders, the examiner should attempt to 
reconcile the diagnoses and should specify 
which symptoms are associated with and 
which disorders.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should be 
specified.  The examiner is requested to 
provide a current diagnosis of any 
psychiatric disorders suffered by the 
veteran and indicate if possible an 
etiology of the disorder.  All necessary 
special studies or tests including 
psychological testing are to be 
accomplished.  The diagnosis should be in 
accordance with the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6. Following the above, the RO should 
readjudicate the veteran's claims.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



